Case 3:20-cv-00172-MMC Document 1-1 Filed 01/08/20 Page 1 of 1

JS-CAND 44 (Rev. 07/19)

CIVIL COVER SHEET

The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

1. (a) PLAINTIFFS

DEFE NTS
Mrs. Sharon Zieroth Alex SEENDAD capacity as the Secretary of the United States Department of

Health and Human Services

County of Residence of First Listed Defendant
{IN U.S. PLAINTIFF CASES ONLY)

(b) County of Residence of First Listed Plaintiff | Contra Costa County District of Columbia

(EXCEPT IN U.S. PLAINTIFF CASES)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(€) Attomeys (Fira Name, Address, and Telephone Number) Attomeys (if Known)

James Pistorino, Parrish Law Office, 224 Lexington Dr., Menlo
Park, CA 94025 (650) 400-0043

 

 

Il. BASIS OF JURISDICTION (Ptace an “xX” i One Box Only) IE. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “Xx” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
1 us. Plaintiff 3 Federal Questi PTF DEF PTF DEF
.S, Government Plainti ‘ederal Question ‘ti ‘ inci
(US. Gavernmem Not a Party) Citizen of This State | ! Incorporated or Principal Place 4 4
of Business In This State

%2 US.G Defend: 4 Diversi Citizen of Another State 2 2 Incorporated and Principal Place 5 5

: “5. Government Defendant Wersity . oes of Business In Another State

mm »
Undicate Citizenship of Parties in Hem fl) Citizen or Subject of a 3 3 Foreign Nation 6 6
Foreign Country

 

 

 
 

 

IV. NATURE OF SUIT {Place an “X" in Qne

  

Box Only)

 

 

 

   

 

 

 

 

 

 

 

    

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ear ACONTNG = = RORRERTURE/PENALTN. = BANKRURTOV= ==
‘l 10 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Seizure of | 422 Appeal 28 USC § 158 ' ‘375 False Claims Act
2120 Marine 310 Airplane 365 Personal tnjury— Product | Property 21 USC § 881 423 Withdrawal 28 USC 376 Qui Tam (31 USC
» 130 Miller Act 315 Aisplane Product Liability Liability 690 Other § 157 § 3729(a))
©, 140 Negotiable Instrument | 370 Assault, Libel & Slander 367 Health Care/ =, sBABOR... = |= :PROPERTY.RIGHTS __| 40 State Reapportionment
"150 Recovery of "330 Federal Empl . Pharmaceutical Personal 710 Fair Labor Standards Act | 820 Copyrights 2410 Antitrust
Overpayment Of Liability Ployers Injury Product Liability 20 bat ador otaneares Ae | opyrigh "430 Banks and Banking
f A abor/Management .. 830 Patent :
Veteran’s Benefits . 368 Asbestos Personal Injury . . 450 Commerce
151 Medicare Act 340 Marine Product Liability Relations 835 Patent—Abbreviated New |: .
eR fs "345 Marine Product Liability pe pcowar PROPERTY | 740 Railway Labor Act Drug Application 460 Deportation
152 Recovery of Defaulted | 359 Motor Vehicle 751 Family and Medical |840 Trademark 470 Racketeer Influenced &
Student Loans (Excludes 355 Motor Vehicte Product 370 Other Fraud Leave Act am — Cormupt Organizations
eterans . . Tee AL SECURITY“: | "
153 Recoven of Liability 371 Truth in Lending 790 Other Labor Litigation = SOCIAL SECURITY". 480 C Credit
Overpayment “360 Other Personal Injury 380 Other Personal Property 791 Employee Retirement 861 HIA (13956f) _ 485 Telephone Consumer
. : Damage Income Security Act 862 Black Lung (923) Protection Act
of Veteran's Benefits 362 Personal Injury -Medical D
160 Stockholders’ Sui Malpractice 385 Property Damage Product |-— 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
190 oth onsers Sus Liabitity — 864 SSID Title XVI 850 Securities/Commodities/
to8 Con en viabil CIVILRIGHTS_ |. PRISONER PETITIONS =| 462 Naturalization 865 RS! (405(g)) Exchange
as ‘ontract Product Liability [= ——— PP ——__—_— ——| © 890 Other S i
‘196 Franchise 440 Other Civil Rights HABEAS CORPUS 465 Other immig “FEDERAL TAX SUITS | 55) sorte re Actions
————— . 441 Voting 463 Alien Detainee Actions 870 Taxes (U.S. Plaintiff or “89 Envi 1
5 REA: ORERTY. 442 Employment 510 Motions to Vacate Defendant) 3 Environmental Matters
210 Land Condemnation - 443 Housings Sentence 871 IRS-Third Party 26 USC | 895 Freedom of Information
- 220 Foreclosure Accommodations 530 General § 7609 o Act .
. 230 Rent Lease & Ejectment 445 Amer. w/Disabilities— $35 Death Penalty 2896 Ar bitration
_ 240 Torts to Land Employment OTHER % 899 Administrative Procedure
- «abit; ‘446 Amer, w/Disabilities—Other ActReview or Appeal of
245 Tort Product Liability 448 Bduccti 540 Mandamus & Other Agency Decision
290 All Other Real Property ucation $50 Civil Rights 950 Constitutionality of State
555 Prison Condition Statutes
$60 Civil Detainee—
Conditions of
Confinement
Vv. ORIGIN (Ptace an "X" in Qne Box Only)
X 1 Original 2  =Removed from 3 Remanded from | “4 Reinstated or 5 Transferred from ' 6 ~~ Multidistrict 8 Mulddistrict
Proceeding State Court Appellate Court Reopened Another District (specify) Litigetion-Transfer Litigation-Direct File
VI. CAUSE OF Cite the US. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):
ACTION 22 USCC. See. 405(8) .
Brief descrintion of cause: .
Appeal from denial of claim for Medicare coverage’ . /
VII. REQUESTED IN CHECK IF THIS IS A CLASS ACTION DEMAND § anton : CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, Fed. R. Civ. P. c JURY DEMAND: x Yes :No
VIII. RELATED CASE(S), JUDGE DOCKET NUMBER
IF ANY (See instructions):
IX. DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only) * SAN FRANCISCO/OAKLAND . SAN JOSE _, EUREKA-MCKINLEYVILLE

 

DATE 614 / 70

SIGNATURE OF ATTORNEY OF RECORD

 
